                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MAXUM INDEMNITY COMPANY,                    :      Case No. 1:13-cv-191
                                             :
         Plaintiff,                          :      Judge Timothy S. Black
                                             :
 vs.                                         :
                                             :
 DRIVE WEST INSURANCE                        :
 SERVICES, INC. / MULBERRY                   :
 INSURANCE SERVICES, INC., et al.,           :
                                             :
         Defendants.                         :

       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
       MOTION TO STAY EXECUTION OF JUDGMENT PENDING APPEAL

        This civil action is before the Court upon Plaintiff/Counterclaim Defendant

Maxum Indemnity Company (“Maxum”)’s motion to stay execution of judgment pending

appeal (Doc. 121) and the parties’ responsive memoranda (Docs. 123 and 125).

                                 I.     BACKGROUND

        On November 9, 2016, the Court issued an Order denying Maxum’s motion for

summary judgment on rescission and granting Defendant/Counterclaim Plaintiff National

Condo & Apartment Insurance Group (“NCAIG”)’s motion for summary judgment on its

counterclaim. (Doc. 110). Thereafter, on October 23, 2018, the Court issued an Order

granting NCAIG’s motion for pre-judgment interest, post-judgment interest, and entry of

final judgment. In that Order, the Court entered judgment against Maxum in the amount

of $2,948,697.40, plus post-judgment interest. (Doc. 119).



                                             1
       Maxum filed a notice of appeal on November 11, 2018. (Doc. 122). Pursuant to

Fed. R. Civ. P. 62(b), Maxum moves the Court to stay execution of the judgment through

the disposition of its appeal without the necessity of a bond. Alternatively, Maxum

requests that the Court permit Maxum to file a supersedeas bond in the amount of the

judgment and enter a stay of the enforcement of the judgment pending Maxum’s appeal.

(Doc. 121 at 2).

                             II.    STANDARD OF REVIEW

       If an appeal is taken, Rule 62(b) 1 provides that “a party may obtain a stay by

providing a bond or other security. The stay takes effect when the court approves the

bond or other security and remains in effect for the time specified in the bond or other

security.” Fed. R. Civ. P. 62(b).

       “A party taking an appeal from the District Court is entitled to a stay of a money

judgment as a matter of right if he posts a bond in accordance with Fed. R. Civ. P. 62(d).”

Am. Mfrs. Mut. Ins. Co. v. Am. Broad.-Paramount Theatres, Inc., 87 S. Ct. 1, 3 (1966).

The Sixth Circuit has held that Rule 62 “entitles a party who files a satisfactory

supersedeas bond to a stay of money judgment as a matter of right. . . . However, the

Rule in no way necessarily implies that filing a bond is the only way to obtain a stay. It

speaks only to stays granted as a matter of right, it does not speak to stays granted by the



1
 Rule 62 was amended effective December 1, 2018. The case law discussed in this opinion
analyzes the former Rule 62 provision, which provides: “If an appeal is taken, the appellant may
obtain a stay by supersedeas bond. . . . The bond may be given upon or after filing the notice of
appeal or after obtaining the order allowing the appeal. The stay takes effect when the court
approves the bond.” Fed. R. Civ. P. 62(d) (2018).

                                                2
court in accordance with its discretion.” Arban v. W. Publ’g Corp., 345 F.3d 390, 409

(6th Cir. 2003) (emphasis added). “[T]he court has no discretion to deny the stay itself,

but only to fix the amount of (or to waive) the bond.” Buckhorn Inc. V. Orbis Corp.,

2014 WL 4377811, at *1 (S.D. Ohio Sept. 3, 2014) (citing Frommert v. Conkright, 639 F.

Supp. 2d 305, 308 (W.D.N.Y. 2009)).

                                    III.    ANALYSIS

       The purpose of Rule 62(b) is “to ensure that the prevailing party will recover in

full, if the decision should be affirmed, while protecting the other side against the risk

that payment cannot be recouped if the decision should be reversed.” Exel, Inc. v.

Southern Refrigerated Transport, Inc., 2014 WL 6901765, at *1 (S.D. Ohio Dec. 5,

2014) (internal quotations omitted) (quoting Cohen v. Metro. Life Ins. Co., 334 F. App'x

375, 378 (2nd Cir. 2009)). Maxum is entitled to a stay of execution of the monetary

judgment if it posts a supersedeas bond. Arban, 345 F.3d at 409. However, Maxum

requests that the Court issue a stay of execution of the judgment without a supersedeas

bond. It is in the Court’s discretion to dispense with the supersedeas bond requirement.

However, a “full supersedeas bond should almost always be required.” Exel, 2014 WL

6901765, at *2 (quoting Hamlin v. Charter Tp. Of Flint, 181 F.R.D. 348, 351 (E.D. Mich.

1998)). District courts within the Sixth Circuit have required parties seeking a stay of

execution of judgment without a supersedeas bond to demonstrate “extraordinary

circumstances” justifying such a waiver. Id.; Monks v. Long Term Disability Benefits

Plan, 2012 WL 1598294, at *2 (S.D. Ohio Sept. 3, 2014); Buckhorn, 2014 WL 4377811,


                                              3
at *2–3.

       Here, Maxum contends that its financial solvency and stability warrant the waiver

of the bond requirement. 2 The Sixth Circuit has found that in certain circumstances,

bond is inappropriate “where the defendant’s ability to pay the judgment is so plain that

the cost of the bond would be a waste of money.” Arban, 345 F.3d at 409. “Those

circumstances tend to be when the appellant demonstrates a disproportionately high

income in relation to the judgment or when the appellant has posted cash, accounts

receivables, or other assets as security.” Continental Casualty Company v. Indian Head

Industries, Inc., 2016 WL 1573259, at *1 (E.D. Mich. Apr. 19, 2016) (quoting

Transportation Ins. Co. v. Citizens Ins. Co. of America, 2013 WL 4604126, at *4 (E.D.

Mich. Aug. 29, 2013)). Yet courts in the Southern District of Ohio have found that bonds

should be required “even when the defendant clearly has the ability to pay.” Buckhorn,

2014 WL 4377811, at 2; Monks, 2012 WL 1598294, at *3.




2
  Although the Sixth Circuit has not defined a specific test to guide a district court’s discretion
when considering whether to waive a bond requirement, some district courts within the Southern
District of Ohio have adopted the Seventh Circuit’s five factor test provided in Dillon v. City of
Chicago, 866 F.2d 902 (7th Cir. 1988). See e.g., Buckhorn, 2014 WL 4377811, at *2; Monks,
2012 WL 1598294, at *2–3. When determining whether the waiver of the supersedeas bond
requirement is appropriate under the Dillon test, courts consider: (1) the complexity of the
collection process; (2) the amount of time required to obtain a judgment after it is affirmed on
appeal; (3) the degree of confidence that the district court has in the availability of funds to pay
the judgment; (4) whether the defendant's ability to pay the judgment is so plain that the cost of a
bond would be a waste of money; and (5) whether the defendant is in such a precarious financial
situation that the requirement to post a bond would place other creditors of the defendant in an
insecure position. Dillon, 866 F.2d at 904–05. Here, Maxum argues that each of these factors
favor waiving the bond requirement, but primarily relies on Maxum’s purported ability to satisfy
the judgment. (Doc. 121-1 at 4).

                                                 4
       Maxum’s motion attached an affidavit and exhibits reflecting that, in 2017,

Maxum had cash and short-term investments in the amount of $23,609,000 and net-

operating cash flow of $5,023,000. (Doc. 121-3). Maxum also reports that its parent

company, The Hartford Financial Services Group, Inc. (“Hartford”), has cash in the

amount of $102,000,000. (Doc. 121-4). Yet, Hartford is not a party to this action and

Maxum does not provide any evidence that Hartford would be obligated to satisfy the

judgment against Maxum. Additionally, while the affidavit presented by Maxum states

that Maxum will be able to satisfy the judgment within thirty (30) days, the affidavit does

not state that Maxum has set aside the funds necessary to satisfy the judgment. (Doc.

121-2 at ¶¶ 6–7).

       In Arban, the Sixth Circuit affirmed the district court’s waiver of the bond

requirement where the appellant could clearly pay the judgment. In that case, however,

the judgment against the appellant was approximately $225,000 and the appellant’s

annual revenues were greater than $2.5 billion. Arban, 345 F.3d at 400, 409. As NCAIG

notes, in Arban the appellant’s annual revenue was over 11,000 times greater than the

judgment. (Doc. 123 at 4). The Sixth Circuit described that difference in revenue and

judgment as a “vast disparity.” Arban, 345 F.3d at 409.

       Here, the $2,948,697.40 judgment against Maxum is greater than half of Maxum’s

annual operating cash flow ($5,023,000). The Court finds that this is not the type of

“vast disparity” between the amount of the judgment and annual revenue of the appellant

as was contemplated in Arban. See Buckhorn, 2014 WL 4377811, at *2 (finding no “vast


                                             5
disparity” between a $3.1 million judgment and the appellant’s alleged $88 million in

assets.) Moreover, while Hartford’s financial stability and solvency is clearer than its

subsidiary Maxum, Maxum has not explicitly stated that Hartford would satisfy the

judgment in this case. Yet courts in the Southern District of Ohio have declined waiving

the bond requirement even when an appellant states that its parent company will satisfy

the judgment. Exel, 2014 WL 6901765, at *3.

       Therefore, because Maxum has not demonstrated a vast disparity between its

revenue and the judgment, has not presented evidence that it has set aside funds to satisfy

the judgment, and cannot simply rely on the financial stability of its parent company,

Maxum has failed to meet its burden to demonstrate “extraordinary circumstances” that

justify a waiver of the bond requirement.

       In its motion, Maxum alternatively requests that the Court stay execution of the

judgment by filing of a supersedeas bond in the amount of $2,948,697.40, and issue a

temporary stay to enable Maxum to post the bond within fourteen (14) days of this

Court’s Order on the motion. The Court finds that this request is appropriate and satisfies

Rule 62(b).

                                 IV.     CONCLUSION

       Wherefore, for the foregoing reasons, the Court GRANTS IN PART AND

DENIES IN PART Maxum’s motion to stay execution of judgment pending appeal.

(Doc. 121). The Court DENIES Maxum’s motion for stay pending appeal without

posting a supersedes bond. The Court GRANTS Maxum’s motion to stay execution of


                                             6
the judgment by posting a supersedeas bond in the amount of $2,948,697.40 within

fourteen (14) days of this Order.

        IT IS SO ORDERED.

Date:          1/28/19
                                                      Timothy S. Black
                                                      United States District Judge




                                          7
